UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4812
PATRICIA TILLERY HILL,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4822
ROBERT EDWARD TILLERY,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                         (CR-01-253-BO)

                      Submitted: June 26, 2003

                       Decided: July 18, 2003

 Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.
2                        UNITED STATES v. HILL
                              COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina; Vaughan
Winborne, Jr., Raleigh, North Carolina, for Appellants. Anne Marga-
ret Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Patricia Tillery Hill and Robert Edward Tillery, mother and son,
pled guilty to three counts of bank robbery, and aiding and abetting
(Counts 1, 3 and 5), and one count of using, carrying, and discharging
a firearm during and in relation to a crime of violence, and aiding and
abetting (Count 6). Hill was sentenced to 100 months imprisonment
for the bank robbery counts and to 120 months consecutively for the
firearm violation. Tillery was sentenced to 220 months imprisonment
for the bank robberies and to 150 months consecutively for use of the
firearm.

   On appeal, their attorneys have filed a joint brief under Anders v.
California, 386 U.S. 738 (1967), alleging there are no meritorious
issues for appeal but raising two issues, whether: (1) the district court
properly inquired into Hill’s competency to plead guilty, and (2) Til-
lery’s waiver of his appellate rights precludes assignment of error on
appeal. Hill alleges, pro se, that she had no knowledge of the firearms
at issue. Tillery alleges in his pro se submissions that he received
ineffective assistance of trial counsel. For the reasons that follow, we
affirm in part, and dismiss in part.

   We find that the district court properly inquired into Hill’s compe-
tency to enter her guilty plea. Hill was evaluated for competency,
                          UNITED STATES v. HILL                           3
stated she was competent to enter a plea at her plea hearing, and her
trial counsel concurred in the matter. On this record, we do not find
that the district court failed to properly inquire about her ability to
plead guilty. See United States v. Damon, 191 F.3d 561, 564-66 (4th
Cir. 1999).

   We agree with counsel, that Tillery made a knowing and intelligent
decision to forego his right to appeal in his plea agreement, United
States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995), and
that the district court properly reviewed this waiver with Tillery at his
plea hearing. See United States v. Wessells, 936 F.2d 165, 167-68 (4th
Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th Cir.
1990). Under these circumstances, we find that Tillery has waived his
right to appeal his sentences and convictions except for ineffective
assistance of counsel and prosecutorial misconduct. Thus, we dismiss
this claim.

   For the same reasons, we find that Hill has waived her right to
appeal on the grounds that she did not have knowledge of the firearms
involved in her convictions. Thus, we also dismiss this claim.

   Finally, we find that Tillery has failed to meet the demanding bur-
den of establishing ineffective assistance of trial counsel on direct
appeal. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.
1999); United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). Gen-
erally, such claims should be brought, if at all, in a later collateral pro-
ceeding.

   Accordingly, Hill and Tillery’s convictions and sentences are
affirmed. We have examined the relevant record in this case, in accor-
dance with the requirements of Anders, and find no meritorious issues
for appeal. We deny Hill’s motions to substitute her attorney and to
reinstate the appeal. This court requires that counsel inform his or her
client, in writing, of the right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
4                       UNITED STATES v. HILL
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                       AFFIRMED IN PART; DISMISSED IN PART